Citation Nr: 1432639	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-36 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for traumatic brain injury (TBI) residuals.

3.  Entitlement to service connection for dermatitis.

4.  Entitlement to service connection for bilateral knee disorder, to include as secondary to a service-connected low back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





WITNESSES AT HEARING ON APPEAL

Appellant and K.M.


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before the undersigned in April 2012.  A transcript of the hearing is associated with the claims file.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The issues of entitlement to service connection for bilateral knee strain, traumatic brain injury residuals, and dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2006 rating decision denied the appellant's claim for entitlement to service connection for bilateral hearing loss; notice of the determination and of his appellate rights were provided, a timely appeal was not filed, and the decision became final.

2.  Evidence received subsequent to the May 2006 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss. 

3.  The Veteran does not have bilateral hearing loss for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the May 2006 rating decision, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  A current bilateral hearing loss disability as defined by VA regulation is not found.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id. 

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

In this case, the RO provided the Veteran a VCAA notice letter on the claim as to whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss in July 2008.  With regard to content, the letter reflects compliance with pertinent regulatory provisions and case law.  Service connection for bilateral hearing loss was previously denied in an unappealed May 2006 rating decision.  The Veteran filed a claim to reopen his claim for service connection for bilateral hearing loss in July 2008.  In the July 2008 letter, the RO notified the Veteran that the appeal period for the decision denying his claim for bilateral hearing loss had expired and that the decision was now final and in order for VA to reopen the claim, new and material evidence would need to be submitted.  Additionally, the Veteran was notified of the need for new and material evidence to reopen a claim previously denied, of the reason for the previous denial, and of the definitions of "new" and "material."  The July 2008 letter also acknowledged the Veteran's underlying claim for bilateral hearing loss and notified him of the evidence needed to substantiate the claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence, provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence. 

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the July 2008 notice letter preceded the December 2008 rating decision from which this appeal originates.  The RO also provided the Veteran all necessary information on disability ratings and effective dates in the letter dated July 2008 for the service connection claim.

Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002 & Supp. 2013).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service treatment records and post-service treatment records.  Additionally, the Veteran was afforded VA audiometric examinations in January 2006, November 2008, and April 2010 that are fully adequate for adjudicative purposes.  The examiners reviewed the Veteran's records, subjective complaints, and examination findings.  Thereafter, the examiners rendered medical opinions with sufficient reasons and bases. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks the authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

As the Veteran's current claim to reopen was received in 2008, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies. 

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the Court interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

In a rating decision dated in May 2006, the RO denied the claim of service connection for bilateral hearing loss because the evidence of record did not show audiometric findings which met the criteria for a grant of service connection for defective hearing.  

After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  Thus, the May 2006 rating decision became final by operation of law on the evidence of record.  38 C.F.R. § 3.104(a). 

In July 2008, VA received the Veteran's application to reopen the claim of service connection for bilateral hearing loss.  In a rating decision dated in December 2008, the RO denied the application to reopen on the basis that a review of the recent November 2008 VA hearing test continued to show normal hearing.

After issuance of the December 2008 rating decision it was noted in the July 2010 Statement of the Case (SOC) that the Veteran, in his notice of disagreement (NOD) received in November 2009 to the December 2008 rating decision requested a Decision Review Officer (DRO) review.  The SOC indicated that a VA audiometric examination was scheduled in April 2010 but the claim remained denied because the Veteran's hearing was normal for VA purposes.  

In Falzone v. Brown, 8 Vet. App. 398, 404 (1995) the Court held that the Board had performed a "de facto reopening" of a new and material evidence claim by remanding for a VA examination.  The Court reasoned that a VA examination would not be necessary unless the claim was to be adjudicated on the merits.
 
Here, the RO obtained a VA examination and, so, performed a de facto reopening of the claim.  After reviewing the evidence added to the record since May 2006, the Board finds that the RO essentially reopened the claim after issuance of the December 2008 rating decision when the Veteran was scheduled for a VA audiometric examination in April 2010.  The Board agrees that new and material evidence has been received in this case.  The claim therefore is reopened. 

"When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  "This is because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied."  Id. at 403 (internal citations omitted).  "Thus, if the Board initially reopens a claim when the RO has not considered the need for a medical examination or opinion, or assessed the credibility of the evidence, the Board would be considering law that the RO had not already considered, possibly implicating [38 C.F.R.] § 20.903(b)."  Id.  In addition, the "RO should, in the first instance, consider that new evidence and decide the matter so as to preserve for that claimant the one review on appeal as provided by [38 U.S.C.A. § 7104 (West 2002)]."  Id. at 399.  "The Board, however, may proceed to decide the merits of the claim if the Board first secures a waiver from a claimant or the Board determines that the claimant would not be prejudiced by proceeding to a decision on the merits."  Id. at 399-400. 

Here, the Board finds that the Veteran is not prejudiced by proceeding to a decision on the merits because the RO has addressed the claim on a de novo basis, which necessarily includes an assessment of the competence, credibility, and the probative value of the evidence, and has also determined that a medical examination and opinion was needed.  In fact, the Veteran has been afforded a VA examination addressing the very heart of the matter now before the Board.  Moreover, the Board will be applying, in this decision, the same law and regulations which were applicable, even if not formally addressed, when the claim was denied by the RO. 

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

However, service connection on the basis of continuity of symptomatology is only possible if a claimed disability is among the chronic conditions listed in 38 C.F.R. § 3.309(a), see Walker, supra. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013). 

Bilateral Hearing loss

In addition to the legal criteria of direct and presumptive service connection, recounted above, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000  Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court also held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2013).

Background and Analysis

The Veteran contends that he has bilateral hearing loss disability as a result of exposure to excessive noise during active service.  The Veteran's military occupational speciality was that of microwave systems operator/maintainer.  His service treatment records do not reflect complaints, treatment, or diagnosis of bilateral hearing loss.

On a separation examination in July 2005, an audiogram showed puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 0, 0, 15, 10, and 25; and puretone decibel loss for the same frequencies in the left ear were 5, 10, 20, 10, and 15.

Post-service VA medical records do not reflect audiometric findings that establish bilateral hearing loss disability consistent with 38 C.F.R. § 3.385.

At a VA examination in January 2006, an audiogram showed puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 0, -5, 5, -5, and 10 for the right ear.  The puretone decibel loss for the same frequencies in the left ear were 5, 5, 10, 0 and 15.  Speech recognition was 100 percent bilaterally.  The examiner noted that the Veteran's audiometric results revealed hearing sensitivity within normal limits bilaterally from 250 through 8000  Hertz.

At a VA examination in November 2008, an audiogram showed puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 25, 25, 10, 10, and 20 for the right ear.  The puretone decibel loss for the same frequencies in the left ear were 10, 10, 10, 10 and 20.  The examiner noted that although hearing was basically still within normal limits, the thresholds were poorer across frequencies in both ears from the 2006 audiogram.  It was also noted that speech recognition remained excellent.

At a VA examination in April 2010, an audiogram showed puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 10, 10, 20, 15, and 20 in the right ear.  The puretone decibel loss for the same frequencies in the left ear were 10, 10, 10, 15,  and 20.  Speech recognition was 100 percent bilaterally.  

At his April 2012 Travel Board hearing, the Veteran's representative stated that the November 2008 VA audiometric examination indicated speech recognition scores of 100 percent, but that in his conversation with the Veteran, the Veteran did not feel that his examination was fair, and did not really understand the conduct of the examination.  The Veteran testified that he was exposed to a lot of acoustic trauma due to the microwave equipment he worked with as well as generators, motor pool noises and explosions.

The audiometric test results on file have consistently shown that the Veteran does not have hearing loss for VA purposes.  His speech recognition scores on each examination have been 100 percent in each ear, and the puretone decibel loss does not meet the levels required by 38 C.F.R. § 3.385 to constitute hearing loss for VA purposes.

The Board acknowledges the Veteran's arguments that he believes his November 2008 audiometric examination was unfair and that he really did not understand the conduct of the examination; however, the Veteran has undergone more than one audiometric examination with similar results.  The Board notes that all testing must be conducted in accordance with certain instructions to be valid for VA disability evaluation purposes.  38 C.F.R. § 4.85(a); see June 2012 Hearing Loss and Tinnitus Disability Benefit Questionnaire, section 1 (setting forth standard protocol, to include requirements for obtaining speech discrimination scores). 

On review, the testing was conducted by VA audiologists and there is no indication that the results were somehow flawed or inaccurate.  All examinations have indicated similar audiometric findings that the Veteran's bilateral hearing was within normal limits with speech recognition scores remaining excellent.

Although the Board appreciates the Veteran's contentions that he had significant noise exposure during service, he simply does not have hearing loss for VA purposes.  In other words, he does not have a current hearing loss disability for VA rating purposes.  38 C.F.R. § 3.385.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  Hence, where, as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). In the instant case, the claim of entitlement to service connection for bilateral hearing loss must be denied because the first essential criterion for the grant of service connection -  competent evidence of the disability for which service connection is sought - is not met.





ORDER

As new and material evidence has been presented, the claim of service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issues of entitlement to service connection for traumatic brain injury residuals, dermatitis, and bilateral knee strain.

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascheri v. Brown, 4 Vet. App. 371, 377 (1993).

At his April 2012 Travel Board hearing, the Veteran testified that while in service in Iraq he was in the proximity of at least two to three explosions, and on one occasion he was approximately eight feet from an explosion.  He testified that he was not close enough to experience shrapnel but was close enough to feel the shock waves.  The Veteran indicated he takes medication for the headaches he believes are a residual of the explosion, and for traumatic brain injury.  In this respect, the Veteran is competent to provide testimony regarding his experiences during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, his contention is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  Such competent testimony should be taken into account in the Veteran's claims for service connection.

Review of service treatment records show that the Veteran was treated for a rash to the forearms and feet which was treated with topical creams.  At the Veteran's April 2012 Travel Board hearing, his representative indicated that the Veteran's claim was worded as a skin condition secondary to tainted water, but that the representative did not understand that characterization, and now claims entitlement to skin disorder on a direct basis.  The Board must consider all potential theories of entitlement for the claimed disabilities.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating all potential theories of entitlement - direct, presumptive and secondary, must be considered when adjudicating a claim for service connection).  The Board also notes that VA treatment records show that the Veteran was treated for a rash in 2006.  The Veteran has indicated that his skin disorder is intermittent.  He should be afforded the opportunity to request VA examination or treatment at a time when the disorder is symptomatic.  See Ardison v. Brown, 6 Vet. App. 405 (1994).

Although a VA examination was conducted in September 2008 for the issue of entitlement to service connection for bilateral knee strain, the opinion rendered only dealt with the secondary service connection issue as it pertained to the Veteran's service connected back disability, and did not address primary service connection.  As no adequate opinion with regard to the nature and etiology of a bilateral knee disability on a direct basis has been provided, a new examination is required.

On these facts, the Board finds that VA examinations are warranted to address the nature and etiology of the bilateral knee strain, traumatic brain injury, and skin disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the claimed disabilities since service.  After securing any necessary authorization, request copies of all indicated records which have not been previously secured and associate them with the claims folder.

2.  The RO/AMC should also arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of any head injury residuals.  The claims file must be made available for review of his pertinent medical and other history.  The examination should include any necessary diagnostic testing or evaluation.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a) Does the Veteran currently have any head injury residuals?

(b) If so, is the Veteran's noted head injury residuals at least as likely as not (50 percent or more probable) etiologically related to his military service, to include an inservice explosion?

In making this determination, the examiner's attention is directed to the Veteran's credible assertions that he was proximate to in-service explosions.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

3.  Arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of any dermatitis or skin disorder.  The claims file must be made available for review of his pertinent medical and other history.  All effort should be made to schedule this examination for a time when his skin disease is active.  The examination should include any necessary diagnostic testing or evaluation.

Based on a physicial examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a) Does the Veteran currently have any dermatitis or skin disorder(s)?

(b) If so, is the Veteran's noted dermatitis or skin disorder(s) at least as likely as not (50 percent or more proabable) etiologically related to his military service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

4.  Arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of any bilateral knee disorder.  The claims file must be made available for review of his pertinent medical and other history.  The examination should include any necessary diagnostic testing or evaluation.

Based on a physicial examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a) Does the Veteran currently have any right or left knee disorder?

(b) If so, is such disorder at least as likely as not (50 percent or more proabable) etiologically related to his military service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

5.  The Veteran is hereby advised that failure to report for his scheduled VA examinations, without good cause, may have adverse consequences for his claim.

Thereafter, readjudicate the claims remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order the case should be returned to the Board for further appellate action.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


